Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed September 27th, 2021 has been entered. Claims 1-20 are currently pending in the application. Applicant’s amendments to claims 1, 10, and 18 have overcome all rejections previously set forth in the Non-Final Office Action Dated August 2nd, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, as evidenced by Watanabe et al. (WO 2015/033539 A1), hereinafter Watanabe
Regarding claim 1, Kim teaches (Fig. 1B) a mask (100) for reflecting an electromagnetic radiation (see [0058]), comprising: a substrate (140); a reflective multi-layered stack (150) over a surface (top of 140) of the substrate (140); a metal (see [0077]) capping layer (160) over the reflective multi-layered stack (150); a metal silicide (RuSi, see [0081]) buffer layer (162P) over the metal 
Furthermore, in the embodiment of Kim depicted in Figure 1B does not show that the metal silicide buffer layer (162P) includes a first portion covered by the optical absorber pattern (170P and 172P) and a second portion laterally protruding out from an edge of the optical absorber pattern (170P and 172P). However, in paragraph [0082], Kim implicitly teaches that the buffer layer (162) may not be etched if it if formed of a material having a relatively low EUV absorptivity, such as RuSi (see [0080]). Therefore, a variant of the mask depicted in Figure 1B wherein the metal silicide buffer layer (162) is not etched, and thus includes a first portion covered by the optical absorber pattern (170P and 172P) and a second portion laterally protruding out from an edge of the optical absorber pattern (170P and 172P), is implicitly disclosed by Kim.
Kim does not explicitly teach that the protruding portion of this variant would be thinner than the covered portion. However, Kim does teach that "the buffer layer 162 may protect the multilayer reflection film 150 from being damaged while the light absorber layer 170 is dry-etched" ([0080]), implying that the protruding portion of the buffer layer 162 would be damaged (i.e. etched and thus made thinner) during the etching of the absorbing layer 170. Furthermore, it is well known in the art that some over-etching of the etch-stop layer (the buffer layer in this case) occurs even when the etching selectivity difference between the etch-target layer (the absorbing layer) and the etch-stop layer (the buffer layer) is large. 
Regarding claim 2, Kim further teaches ([0077]) a material of the metal capping layer (160) comprises ruthenium (Ru).
Regarding claim 3, Kim further teaches ([0085]) that a material of the optical absorber pattern (170P) comprises tantalum-based compound.
Regarding claim 4, Kim further teaches (Fig. 1B) that the optical absorber pattern (170P and 172P) comprises an optical absorber film (170P, Fig. 1B; 170, [0070]), and a low-reflective film (172P, Fig. 1B; 172, [0070]) stacked on the optical absorber film (170P; 170).
Regarding claim 8, Kim is silent on the extinction coefficients of the metal silicide buffer layer and the metal capping layer. However, Kim does describe the materials of which they are formed (ruthenium silicide ([0081]) and ruthenium ([0077]), respectively) as having a very low EUV ray absorptivity ([0081]). Watanabe teaches (9th paragraph under heading "First Embodiment") that a small absorption of EUV light means a small extinction coefficient. Therefore, the material of the metal silicide buffer layer and the material of the metal capping layer both similarly have small extinction coefficients. Therefore, these extinction coefficients are considered close.
Regarding claim 18, Kim teaches a method (Fig. 12) of patterning a layer (feature layer; Fig. 12), comprising: providing a mask (S702, Fig. 12; 100, Fig. 1B) comprising: a reflective multi-layered stack (150, Fig. 1B), a metal (see [0077]) capping layer (160, Fig. 1B) over the reflective multi-layered stack (150), a metal silicide (RuSi, see [0081]) buffer layer (162P, Fig. 1B) over the metal capping layer (160), wherein the metal silicide buffer layer (162P) is immediately adjacent to the metal capping layer (160) (see Fig. 1B), and an optical absorber pattern (170P and 172P, Fig. 1B) over the metal silicide buffer layer (162P); impinging an electromagnetic radiation on the mask to expose a photoresist layer to transfer a pattern of the mask to the photoresist layer (step S710; Fig. 12); and performing a development operation on the exposed photoresist layer to form a photoresist pattern (step S712; Fig. 12).
Furthermore, in the embodiment of Kim depicted in Figure 1B does not show that the metal silicide buffer layer (162P) includes a first portion covered by the optical absorber pattern (170P and 172P) and a second portion laterally protruding out from an edge of the optical absorber pattern (170P and 172P). However, in paragraph [0082], Kim implicitly teaches that the buffer layer (162) may not be etched if it if formed of a material having a relatively low EUV absorptivity, such as RuSi (see [0080]). Therefore, a variant of the mask depicted in Figure 1B wherein the metal silicide buffer layer (162) is not etched, and thus includes a first portion covered by the optical absorber pattern (170P and 172P) and a second portion laterally protruding out from an edge of the optical absorber pattern (170P and 172P), is implicitly disclosed by Kim.
Kim does not explicitly teach that the protruding portion of this variant would be thinner than the covered portion. However, Kim does teach that "the buffer layer 162 may protect the multilayer reflection film 150 from being damaged while the light absorber layer 170 is dry-etched" ([0080]), implying that the protruding portion of the buffer layer 162 would be damaged (i.e. etched and thus made thinner) during the etching of the absorbing layer 170. Furthermore, it is well known in the art that some over-etching of the etch-stop layer (the buffer layer in this case) occurs even when the etching selectivity difference between the etch-target layer (the absorbing layer) and the etch-stop layer (the buffer layer) is large. Therefore, the protruding portion of the buffer layer of Kim would inherently be thinner than the covered portion.
Regarding claim 19, Kim further teaches ([0237]) that the electromagnetic radiation comprises an EUV radiation. 
Regarding claim 20, Kim further teaches (Fig. 12) that the method further comprises patterning an underlayer (feature layer, Fig. 12) using the photoresist pattern as an etching mask (S714, Fig. 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, as applied to claims 1-4, 8, and 18-20 above, further in view of Yakunin et al. (U.S. 2012/0170015 A1), hereinafter Yakunin, and as evidenced by Lu et al. (U.S. 2015/0098069 A1), hereinafter Lu, and Yu et al. (U.S. 2015/0072270 A1), hereinafter Yu.
Regarding claim 5, Kim further teaches ([0077] and [0081]) that a material of the metal silicide buffer layer (162, see [0081]) is different from a material  of the metal capping layer (160, see [0077]). (Note that the list of possible buffer layer 162 materials in [0081] contains options, such as RuSi, which are not included in the list of possible capping layer 160 materials in [0077].) Kim does not teach that a material of the metal silicide buffer layer comprises molybdenum silicide (MoSi). However, Kim does teach that the buffer layer (162) may be omitted ([0072]) or removed ([0082]), and that the capping layer (160) may protect the multi-layered stack (150) during the etching and/or defect repair processes ([0076]), which is the function of the buffer layer ([0079]). Furthermore, Kim discloses that the both the buffer layer (162, [0081]) and the capping layer (160, [0077]), may be formed of ruthenium (Ru). All of this suggests that materials of the capping layer may have the capacity to function as materials of the buffer layer.
This is further supported by Lu ([0021]), which teaches the combination of a buffer layer and a capping layer into a single layer, and Yu ([0027]), which teaches the use of a buffer layer to double as a capping layer. Yu further teaches ([0033]) that possible materials for this buffer layer doubling as a capping layer include silicon carbide (SiC) and ruthenium (Ru).
Yakunin teaches a known mask (200; [0068], Fig. 6) for reflecting an electromagnetic radiation (see [0021]), comprising a reflective multi-layered stack (202) and a metal capping layer (208) over the reflective multi-layered stack (202). Yakunin further teaches ([0069]-[0070]) that the capping layer (208) may be made of molybdenum silicide or, alternatively, ruthenium (Ru) or silicon carbide (SiC).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the buffer layer of Kim comprise molybdenum silicide (MoSi), as taught by Yakunin, as a substitute over ruthenium (Ru) or ruthenium silicide (RuSi). Kim disclose ([0081]) that the buffer layer (162) may also be formed of a ruthenium (Ru) layer, rather than ruthenium silicide (RuSi). Furthermore, it is implicitly suggested by Kim and known in the art (see Lu and Yu) that the buffer and capping layers are similar enough in composition and function that they may be interchanged/combined. Therefore, one of ordinary skill in the art would have reasonably expected that a known capping layer material, such as molybdenum silicide, could function as a material for a buffer layer. Furthermore, materials known to function as both the buffer and capping layers include silicon carbide (SiC) and ruthenium (Ru) ([0033] of Yu), and the known application of molybdenum silicide as a capping layer ([0069]-[0070] of Yakunin) teaches it as an alternative to SiC and Ru.
Regarding claim 7, modified Kim teaches that a refractive index of a material (molybdenum silicide; Yakunin) of the metal silicide buffer layer is close to a refractive index of a material (ruthenium; Kim) of the metal capping layer. Paragraph [00034] of the applicant's specification provides molybdenum silicide and ruthenium and examples of materials with "close" refractive indices. Therefore, the molybdenum silicide buffer layer and ruthenium capping layer of modified Kim would inherently meet the limitations of this claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, as applied to claims 1-4, 8, and 18-20 above.
Regarding claim 6, Kim further teaches that a ratio of a thickness (1 nm - 100 nm; [0082]) of the metal silicide buffer layer (162; [0082]) to a thickness of (0.5 nm to 10 nm; [0079]) of the metal capping layer (160; [0079]) ranges from about  0.1 to about 200 (1/0.5 = 2; 1/10 = 0.1; 100/0.5 = 200; 100/10 = 10; Max = 200; Min = 0.1). The claimed range of about 0.5 to about 1 entirely lies within the range disclosed by Kim.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the ratio of a thickness of the metal silicide buffer layer to a thickness of the metal capping layer to be in a range of about 0.5 to about 1. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05) Furthermore, "Selecting a narrow range from within a somewhat broader range disclosed in a prior art reference is no less obvious than identifying a range that simply overlaps a disclosed range. In fact, when, as here, the claimed ranges are completely encompassed by the prior art, the conclusion is even more compelling than in cases of mere overlap. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In Re Lance G. Peterson and Ioannis Vasatis, 315 F.3d 1325 (Fed. Cir. 2003)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, as applied to claims 1-4, 8, and 18-20 above, and further in view of Shih et al. (U.S. 2014/0272678 A1), hereinafter Shih.
Regarding claim 7, Kim is silent on the refractive indexes of the metal silicide buffer layer and the metal capping layer. However, Kim does teach that the multi-layered stack is specifically designed based on the wavelength of the EUV light used to obtain a desired reflectivity ([0074]), and that the buffer layer may be omitted ([0072]), etched away ([0082]), or may have a low EUV absorptivity ([0082]). All of this suggests that the buffer layer (and boundaries it may form with other layers) are not intended to have an impact on the reflectivity of the mask.
Shih teaches ([0016]) that light reflection occurs at the boundary between two layers with a difference in refractive indices, with a large difference resulting in large reflectivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the materials of the mask of Kim such that a refractive index of a material of the metal silicide buffer layer is close to a refractive index of a material of the metal capping layer, in light of the teachings of Shin. This would minimized unintended reflection occurring as the light passes though these layers to the multi-layer stack, wherein the light is specifically designed to be reflected.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, as applied to claims 1-4, 8, and 18-20 above, and further in view of Amano et al. (U.S. 2009/0233188 A1), hereinafter Amano.
Regarding claim 9, Kim is silent on the matter of the etch selectivity of a material of the optical absorber pattern over a material of the metal silicide buffer layer with respect to a same etchant.
Amano teaches ([0036], Fig. 2) a known mask (20) for reflecting an electromagnetic radiation, comprising: a substrate (2); a reflective multi-layered stack (3) over a surface (top of 2; Fig. 2) of the substrate (1); a metal capping layer (4; see [0059]) over  the reflective multi-layered stack (3); a buffer layer (4; see [0059]) over (see [0060]) the metal capping layer (4); and an optical absorber pattern (12) over the buffer layer (4). Amano further teaches that "[t]he difference in etching selectivity between the buffer layer and the absorptive layer is ... even more preferably 20 or more" ([0067]), and that "[b]ecause the buffer layer is formed, the multilayer can be prevented from undergoing damage from etching upon patterning the absorptive layer or upon correcting defects of a circuit pattern." ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the materials of the mask of Kim such that an etch selectivity of a material of the optical absorber pattern over a material of the metal silicide buffer layer with respect to a same etchant is 20 or more and, therefore, higher than about 10. As a result, damage to the multilayer from etching or defect correction can be prevented.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2015/0037544 A1), hereinafter Lee, as applied to claims 1-4, 8, and 18-20 above, in further view of Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, and Amano et al. (U.S. 2009/0233188 A1), hereinafter Amano.
Regarding claim 10, Lee teaches (Fig. 5 and Fig. 6C) a method of manufacturing a mask, comprising: forming a reflective multi-layered stack (120), a capping layer (130), a buffer layer (150) and an optical absorber layer (170 and 172) over a substrate (110) (steps P212, P324, P218, P220, and P222); forming a hard mask ([0089]) layer (190P) over the optical absorber layer (P224), wherein the hard mask layer (190P) includes a plurality of openings (see Fig. 6C); and etching (see [0136]) the optical absorber layer (170 and 172) through the openings of the hard mask layer (190P) by a first etchant (chlorine-based gas; [0137]) to form an optical absorber pattern  (170P and 172P) exposing the buffer layer (150; see [0082]). Lee further teaches that the material of the buffer layer (ruthenium silicide, [0080]) and the material of the capping layer (ruthenium, [0068]) are similar in an optical property (low EUV ray absorptivity, [0080]). Lee does not teach that an etch rate of a material of the buffer layer is lower than an etch rate of a material of the optical absorber pattern with respect to the first etchant.
Furthermore, Lee does not explicitly teach partially removing the buffer layer (150) through the openings of the hard mask layer, such that the buffer layer (150) includes a first portion covered by the optical absorber layer, and a second portion exposed from the optical absorber layer, and the second portion is thinner than the first portion. However, while some disclosed embodiments (such as Fig. 6E) depict the full etching of the exposed portions of the buffer layer (150), Lee implicitly teaches in [0082] that the buffer layer (150) may not be etched if it if formed of a material having a relatively low EUV absorptivity, such as RuSi (see [0080]). Therefore, an embodiment wherein the metal silicide buffer layer (150) is not intentionally etched, and thus includes a first portion (which would be located above 140B, see Fig. 6E) covered by the optical absorber pattern (170P and 172P) and a second portion (which would be located above 140A, see Fig. 6E) exposed from the optical absorber pattern (170P and 172P), is implicitly disclosed by Lee.
Furthermore, while this embodiment would not have the exposed portion of the buffer layer (150) completely and intentionally etched away, Lee does teach that "The buffer layer 150 may protect the capping layer 130 such that the capping layer 130 is not damaged when the light absorption layer 170 is etched using a dry etching" ([0079]), implying that the exposed portion of the buffer layer 150 would be damaged (i.e. partially etched and thus made thinner) at the end of/immediately after the etching of the absorbing layer 170. Furthermore, it is well known in the art that some over-etching of the etch-stop layer (the buffer layer in this case) occurs even when the etching selectivity difference between the etch-target layer (the absorbing layer) and the etch-stop layer (the buffer layer) is large. Therefore, the method of Lee would inherently include the partial removal of the exposed portion of the buffer layer (150), such that the buffer layer includes a first portion (which would be located above 140B, see Fig. 6E) covered by the optical absorber pattern (170P and 172P) and a second portion (which would be located above 140A, see Fig. 6E) exposed from the optical absorber pattern (170P and 172P), and the second portion is thinner than the first portion.
However, Lee does not teach that the buffer layer (150) is immediately adjacent to the metal capping layer (130) (see Fig. 6C). Rather, Lee teaches that there is an intermediate layer (passivation film, Fig. 5; 140, Fig. 6C) in between the two layers. Furthermore, the limitations of the invention of Lee, in fact, require the presence of a passivation film (Abstract). However, despite this, Lee does not teach nor suggest that the removal/absence of the passivation film would result in the photomask actually being inoperable/ineffective. Lee merely teaches that the presence of the passivation film offers improved durability and lifetime ([0008]-[0010]). Additionally, Lee discloses comparative examples which are made without the passivation film ([0170]) and are demonstrated to still be functioning and possess durability, just with less durability and a shorter lifetime than the examples with the passivation film ([0175]). 
This is further supported by Kim, which teaches (Fig. 1B) a known mask (analogous as described above) comprising a capping layer (160) and a buffer layer (162), wherein no passivation film is present and the buffer layer (162) is immediately adjacent to the capping layer (160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have removed/not formed the passivation film 140 from the mask of Lee, such that the buffer layer 150 and the capping layer 130 are immediately adjacent, as they are in the analogous mask of Kim. While the invention of Lee is limited (by the patentee) to masks containing a passivation film, Lee does not teach nor suggest that the absence of said passivation film would result in said mask becoming inoperable/ineffective, merely inferior. Furthermore, the applicant's disclosure offers no support that the limitation "wherein the buffer layer is immediately adjacent to the capping layer" is inventive or produces unexpected results.
["The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).] [A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).] ["A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)] (MPEP 2123)
Masks analogous to that of Lee (such as that of Kim) lacking a passivation film are well known in the art. Thus, one of ordinary skill would expect the mask of modified Lee to still be operable and functional, even if inferior to the unmodified version.  Additionally, Lee discloses variations of its invention without the passivation film as comparative examples, and discloses them to be merely be lesser (in durability and lifetime) rather than critically different in result. For all of these reasons, the absence of a passivation layer (and therefore the limitation that the buffer layer and capping layer are immediately adjacent) would be obvious to one of ordinary skill in the art.
Amano teaches ([0036], Fig. 2) a known mask (20) for reflecting an electromagnetic radiation, comprising: a substrate (2); a reflective multi-layered stack (3) over a surface (top of 2; Fig. 2) of the substrate (1); a metal capping layer (4; see [0059]) over  the reflective multi-layered stack (3); a buffer layer (4; see [0059]) over (see [0060]) the metal capping layer (4); and an optical absorber pattern (12) over the buffer layer (4). Amano further teaches that "[t]he difference in etching selectivity between the buffer layer and the absorptive layer is ... even more preferably 20 or more" ([0067]), and that "[b]ecause the buffer layer is formed, the multilayer can be prevented from undergoing damage from etching upon patterning the absorptive layer or upon correcting defects of a circuit pattern." ([0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the materials of the mask of Lee such that an etch selectivity of a material of the optical absorber pattern over a material of the metal silicide buffer layer with respect to a same etchant is 20 or more. In other words, the etch rate of the optical absorber pattern would be 20 times greater than the etch rate of the buffer layer. As a result, damage to the multilayer from etching or defect correction can be prevented.
Regarding claim 11, Amano ([0067]) teaches that an etch selectivity of the material of the optical absorber layer over the material of the buffer layer with respect to the first etchant is higher than about 10 (20 or more).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2015/0037544 A1), hereinafter Lee, in view of Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, and Amano et al. (U.S. 2009/0233188 A1), hereinafter Amano, as applied to claims 10 and 11 above, and further in view of Wu et al. (U.S. 2008/0070128 A1), hereinafter Wu.
Regarding claim 12, Lee further teaches ([0140])that the method further comprises etching (dry etching) the hard mask layer (190P) by a second etchant (dry etchant) to remove the hard mask layer (190P) from the optical absorber pattern (172P) (see Figs. 6D and 6E). However, Lee does not teach that an etch rate of the material of the buffer layer is lower than an etch rate of a material of the hard mask layer with respect to the second etchant.
Wu teaches ([0009]) that, in EUV mask fabrication,"[w]hen the hard mask finishes its function, it has to be removed without affecting other layers (e.g., without affecting the absorber layer and buffer/capping layers, and without introducing any defects to the mask). This imposes a high mask selectivity requirement..." In other words, the selectivity of the etchant (i.e. the etch rate) towards the layer being removed (i.e. the hard mask), must be high relative to the layers not being affected (i.e. absorber, buffer, and capping layers).
It would have been obvious to one of ordinary skill in the art before the effective filling date to select the materials of the mask of Lee such that an etch rate of a material of the buffer layer is lower than an etch rate of a material of the hard mask layer with respect to the second etchant, per the teachings of Wu. This is necessary to remove the hard mask layer without affecting the buffer layer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2015/0037544 A1), hereinafter Lee, in view of Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, Amano et al. (U.S. 2009/0233188 A1), hereinafter Amano, and Wu et al. (U.S. 2008/0070128 A1), hereinafter Wu, as applied to claim 12 above, and further in view of Irie (U.S. 2011/0287344 A1).
Regarding claim 13, Lee and Wu are silent on the exact value of the etch selectivity of the material of the hard mask layer over the material of the buffer layer.
Irie teaches that, in EUV mask fabrication ([0002]), a material not intended to be damaged (i.e. the buffer layer) by the etching of another layer (i.e. the hard mask layer) preferably has an etching rate of 1/10 or less, relative to the material being etched.
It would have been obvious to one of ordinary skill in the art before the effective filling date to select the materials of the mask of modified Lee such that an etch selectivity of the material of the hard mask layer over the material of the buffer layer with respect to the second etchant is higher than about 10, per the teachings of Irie. This would reduce the likelihood of damage to the buffer layer. Furthermore, as Wu is silent on the exact value limitations of the etch selectivity, one of ordinary skill in the art would have looked to the art, such as Irie, for guidance to determine said values.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2015/0037544 A1), hereinafter Lee, in view of Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, and Amano et al. (U.S. 2009/0233188 A1), hereinafter Amano, as applied to claims 10 and 11 above, and further in view of Dersch et al. (U.S. 2008/0318139 A1), hereinafter Dersch.
Regarding claim 14, Lee teaches that material of the buffer layer (190; [0080]) comprises metal silicide (ruthenium silicide; [0080]), and the material of the optical absorber layer (170; [0085]) comprises tantalum-based compound ([0085]). However, Lee is silent on the material of the hard mask layer (190; [0089]).
Dersch teaches a known method of manufacturing a mask, comprising: forming (Fig. 4A) a reflective multi-layered stack (416, Fig. 4A), a capping layer (118; Fig. 4A), a buffer layer (see [0048]) and an optical absorber layer (420; Fig. 4A) over a substrate (414; Fig. 4A); forming (Fig. 4A-4B) a hard mask layer (430a; Fig. 4B) over the optical absorber layer (420; Fig. 4B), wherein the hard mask layer (430a; Fig. 4B) includes a plurality of openings (see Fig. 4B). Dersch further teaches ([0064]) that a material of the hard mask layer (430) comprises metal (element with atomic number 24).
It would have been obvious to one of ordinary skill in the art before the effective filling date to select the material of the hard mask layer to comprise chromium. As Lee is silent on the material of the hard mask layer, one of ordinary skill in the art would have looked to the art, such as Dersch, for guidance in selecting a material.
Regarding claim 16, Dersch further teaches ([0064]) that the material of the hard mask layer (430) comprises chromium (element with atomic number 24).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (U.S. 2015/0037544 A1), hereinafter Lee, in view of Kim et al (U.S. 2015/0160550 A1), hereinafter Kim, Amano et al. (U.S. 2009/0233188 A1), hereinafter Amano, and Dersch et al. (U.S. 2008/0318139 A1), hereinafter Dersch, as applied to claims 14 and 16 above, further in view of Yakunin et al. (U.S. 2012/0170015 A1), hereinafter Yakunin, and as evidenced by Lu et al. (U.S. 2015/0098069 A1), hereinafter Lu, and Yu et al. (U.S. 2015/0072270 A1), hereinafter Yu.
Regarding claim 15, Lee does not teach that a material of the metal silicide buffer layer comprises molybdenum silicide (MoSi). However, Lee does teach that the buffer layer (150) may be omitted ([0062]) or removed ([0082]), and that the capping layer (130) may protect the multi-layered stack (120) during the etching and/or defect repair processes ([0067]), which is the function of the buffer layer ([0079]). Furthermore, Lee discloses that the both the buffer layer (150, [0080]) and the capping layer (130, [0068]), may be formed of ruthenium (Ru). All of this suggests that materials of the capping layer may have the capacity to function as materials of the buffer layer.
This is further supported by Lu ([0021]), which teaches the combination of a buffer layer and a capping layer into a single layer, and Yu ([0027]), which teaches the use of a buffer layer to double as a capping layer. Yu further teaches ([0033]) that possible materials for this buffer layer doubling as a capping layer include silicon carbide (SiC) and ruthenium (Ru).
Yakunin teaches a known mask (200; [0068], Fig. 6) for reflecting an electromagnetic radiation (see [0021]), comprising a reflective multi-layered stack (202) and a metal capping layer (208) over the reflective multi-layered stack (202). Yakunin further teaches ([0069]-[0070]) that the capping layer (208) may be made of molybdenum silicide or, alternatively, ruthenium (Ru) or silicon carbide (SiC).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the buffer layer of Lee comprise molybdenum silicide (MoSi), as taught by Yakunin, as a substitute over ruthenium (Ru) or ruthenium silicide (RuSi). Lee disclose ([0080]) that the buffer layer (150) may also be formed of a ruthenium (Ru) layer, rather than ruthenium silicide (RuSi). Furthermore, it is implicitly suggested by Lee and known in the art (see Lu and Yu) that the buffer and capping layers are similar enough in composition and function that they may be interchanged/combined. Therefore, one of ordinary skill in the art would have reasonably expected that a known capping layer material, such as molybdenum silicide, could function as a material for a buffer layer. Furthermore, materials known to function as both the buffer and capping layers include silicon carbide (SiC) and ruthenium (Ru) ([0033] of Yu), and the known application of molybdenum silicide as a capping layer ([0069]-[0070] of Yakunin) teaches it as an alternative to SiC and Ru.
Regarding claim 17, modified Lee teaches that the material (molybdenum silicide; Yakunin) of the buffer layer and the material  (ruthenium; [0072] of Lee) of the capping layer are similar in an optical property; wherein the optical property comprises a refractive index and an extinction coefficient, the refractive index of the buffer layer (0.969; [00034] of Applicant's specification) is within a range of variation of less than or equal to ±20% of that the capping layer (0.886; [00034] of Applicant's specification) [((0.969/0.886) - 1) * 100% =  +9.4%], and the extinction coefficient of the buffer layer (0.0043; [00034] of Applicant's specification) is within a range of variation of less than or equal to ±100% of that the capping layer (0.017; [00034] of Applicant's specification) [((0.0043/0.017) - 1) * 100% = -74.7%].

Response to Arguments
Applicant’s arguments, see pages 7 and 8, with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, the subject matter of these argument is still addressed below as it applies to claim 10.

Applicant’s arguments, see pages 7 and 8, filed September 27th, 2021, with respect to the rejection of claim 10 and dependents thereof under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim et al (U.S. 2015/0160550 A1), hereinafter Kim.
Applicant’s argument that Lee et al (U.S. 2015/0037544 A1), hereinafter Lee, fails to teach or suggest the feature of the amended claim “wherein the buffer layer is immediately adjacent to the capping layer”, is found to be persuasive. However, upon further consideration, the newly amended claim 10 (and dependents thereof) is found to be obvious in view of Kim, as explained above. For this reason, claim 10 and dependents thereof are still rejected under 35 U.S.C. 103. 
Additionally, Applicant argues that “Lee provides no motivation to people having ordinary skill in the art to modify Lee so as to let the metal silicide buffer layer 150P being immediately adjacent to the metal capping layer 130.” While it is true that Lee teaches the superiority of having a passivation layer between the buffer layer 150 and the capping layer 130, this does not discredit or critically discourage analogous masks that lack said passivation layer. “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (MPEP 2123)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737

/DUANE SMITH/         Supervisory Patent Examiner, Art Unit 1737